Citation Nr: 0215553	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  99-11 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to assignment of a higher (compensable) initial 
disability rating for hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his Wife


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel

INTRODUCTION

The veteran had active service from November 1945 to October 
1947, and from November 1947 to August 1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which awarded service connection for 
hearing loss, and assigned a noncompensable rating from 
January 1998.

On the veteran's VA Form 9, received at the RO in April 1999, 
he requested to appear at a hearing before a member of the 
Board, at the RO.  In April 2000, he withdrew that hearing 
request.  38 C.F.R. § 20.702(e)(2001).


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.

2.  The veteran's hearing loss is currently productive of no 
higher than Level II hearing impairment in the right ear, and 
no higher than Level IV hearing impairment in the left ear.


CONCLUSION OF LAW

The criteria for assignment of a higher (compensable) initial 
disability rating for hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.102, 3.159); 38 C.F.R. 
§§ 4.1-4.14, 4.85-4.87 (1998 & 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that his 
service-connected hearing loss should be assigned a higher 
(compensable) initial disability rating.  The veteran 
maintains that he has difficulty hearing people speak, and he 
has to turn the volume on the television quite loud to hear 
it.

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist, and essentially states that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA statutes and the 
implementing regulations will be collectively referred to as 
"the VCAA." 

Initially, the Board notes that the RO certified this case 
for appeal to the Board in August 2000, which was prior to 
enactment of the VCAA.  Nevertheless, the VCAA was enacted 
while this appeal was pending, and is applicable to this 
appeal.  Although the RO did not have the opportunity to 
consider the applicability of the VCAA in this appeal, the 
Board finds that the requirements under the VCAA were 
essentially met, as explained in more detail below.  As such, 
there is no prejudice in proceeding with adjudication of this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(when the Board addresses a matter not addressed by the RO, 
the Board must provide an adequate statement of reasons and 
bases as to why there is not prejudice to the appellant).

One of the requirements under the VCAA is that VA notify a 
claimant of any information or evidence that is necessary to 
substantiate the claim, including which portion of evidence 
the claimant should provide, and which portion VA will 
attempt to obtain.  38 U.S.C.A. § 5103; Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  A review of the 
claims file reveals that in a September 1998 letter, the RO 
notified the veteran that he needed to submit post-service 
medical evidence regarding treatment for hearing loss.  The 
RO explained the best type of evidence to submit, and 
informed the veteran as to actions he could take so that the 
RO could assist him in obtaining any such evidence.  In a 
second letter dated in September 1998, the RO informed the 
veteran of actions taken in his claim.  He was notified that 
he would be scheduled for a VA examination, and that his 
service medical records had been requested.  In July 2002, 
the Board notified the veteran that they would be developing 
additional evidence concerning his appeal.  See 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  Specifically, the veteran was notified that 
additional medical records had been requested from the VA 
medical center in Iron Mountain.  In October 2002, the Board 
sent the veteran copies of the records received from Iron 
Mountain.  The veteran was informed that after reviewing the 
evidence he could submit additional evidence or argument, or 
that he could tell the Board to proceed with his appeal.  

In addition to the foregoing, by a December 1998 rating 
decision, a statement of the case (SOC) issued in April 1999, 
and a supplemental statement of the case (SSOC) issued in 
November 1999, the veteran was informed of the laws and 
regulations governing his claim for assignment of a higher 
disability rating for hearing loss.  In light of the 
foregoing, the Board is satisfied that the veteran was put on 
notice as to the evidence needed to substantiate his claim, 
including what evidence he should supply, and what evidence 
VA would assist in obtaining.  See 38 U.S.C.A. § 5103.

VA also has a duty under the VCAA to assist claimants in 
obtaining evidence necessary to substantiate a claim for 
benefits.  38 U.S.C.A. § 5103A.  Throughout this appeal, the 
RO has assisted the veteran in obtaining relevant evidence.  
The record contains the veteran's service medical records, VA 
treatment records, and private treatment records.  In October 
1998 and October 1999, the veteran was afforded VA 
examinations in connection with this appeal, and copies of 
those examination reports are in the file.  In July 1999, the 
veteran appeared at a hearing before an RO hearing officer, 
and a copy of that hearing transcript is in the record.  The 
Board acknowledges the veteran's representative's request for 
a new examination, as noted in an October 2002 Supplemental 
Hearing Presentation.  The veteran's representative states 
that the last examination was in 1998, which "may be stale 
by the time this claim is decided."  However, the Board 
points out that the most recent examination was in 1999, not 
1998.  Moreover, the Board is satisfied that the two VA 
examinations of record are adequate to evaluate the veteran's 
hearing loss.  

There are several references in the record to a VA 
examination, possibly conducted in June 1999.  The veteran 
discussed such an examination at his July 1999 hearing, and 
an October 1999 VA audiology report references a compensation 
examination in June 1999.  Nevertheless, a June 1999 
examination report is not in the record.  As noted earlier, 
in April 2002, the Board attempted to obtain a copy of that 
examination report.  Records were requested from the VA 
medical center in Iron Mountain, which is where the veteran 
claimed that the examination took place.  However, the 
records received in response to that request were essentially 
duplicative of evidence already in the claims file.  There is 
no evidence that an examination actually took place on June 
1999.  The veteran was provided a copy of the records 
received, and offered an opportunity to present additional 
evidence or argument, but he did not respond with any further 
information.  The Board has carefully reviewed the file, 
including the veteran's statements, and the Board is unaware 
of any additional evidence that should be obtained prior to 
proceeding with this appeal.  In short, the Board finds that 
the duty to assist the veteran was satisfied, and the case is 
ready for appellate review.  See 38 U.S.C.A. § 5103A.

The record reveals that the veteran was initially awarded 
service connection for hearing loss in a December 1998 rating 
decision, and a noncompensable rating was assigned effective 
from January 1998.  The veteran disagreed with that rating, 
and initiated this appeal.  As the veteran is appealing the 
initial assignment of a noncompensable rating assigned to his 
hearing loss disability, the severity of the disability is to 
be considered during the entire period from the initial 
assignment of a noncompensable disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged ratings."  See Fenderson v. West, 12 Vet. App. 
119, 125-126 (1999). 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  See 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3. 

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87.  Compensation 
is also payable where there is total deafness in one ear as a 
result of a service-connected disability and total deafness 
in the other ear as a result of nonservice-connected 
disability.  38 C.F.R. § 3.383.   In this case the veteran 
has hearing loss, but not total deafness.

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was not changed, and therefore, does not affect the veteran's 
claim.  Pertinent changes were made to 38 C.F.R. § 4.86, 
which are discussed below.  

The regulations now provide that in cases of exceptional 
hearing loss, i.e. when the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 
38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the pure tone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  

A VA examination was conducted in October 1998.  The 
veteran's chief compliant was difficulty hearing in 
background noise situations.  Examination of the veteran's 
hearing revealed the following puretone thresholds for the 
right ear:  40 decibels at 1000 Hertz; 30 decibels at 2000 
Hertz; 50 decibels at 3000 Hertz; and 50 decibels at 4000 
Hertz.  The average pure tone threshold for the right ear was 
42.5.  Speech recognition in the right ear (using the 
Maryland CNC Word List) was 86 percent.  The left ear 
manifested the following puretone thresholds:  35 decibels at 
1000 Hertz; 25 decibels at 2000 Hertz; 45 decibels at 3000 
Hertz; and 55 decibels at 4000 Hertz.  The average pure tone 
threshold for the left ear was 40.  Speech recognition in the 
left ear was 72 percent. 

Another VA examination was conducted in October 1999.  The 
veteran restated his compliant of difficulty hearing in 
background noise situations.  Examination of the veteran's 
hearing revealed the following puretone thresholds for the 
right ear:  40 decibels at 1000 Hertz; 30 decibels at 2000 
Hertz; 50 decibels at 3000 Hertz; and 50 decibels at 4000 
Hertz.  The average pure tone threshold for the right ear was 
42.5.  Speech recognition in the right ear (using the 
Maryland CNC Word List) was 92 percent.  The left ear 
manifested the following puretone thresholds:  35 decibels at 
1000 Hertz; 25 decibels at 2000 Hertz; 50 decibels at 3000 
Hertz; and 55 decibels at 4000 Hertz.  The average pure tone 
threshold for the left ear was 41.25.  Speech recognition in 
the left ear was 82 percent. 

VA clinical records dated in September 1999 and April 2000 
reflect that the veteran was seen for hearing aid fittings 
and instruction.  The record also contains private medical 
records from James M. Davis, Ph.D. (a clinical audiologist), 
and from the Northern Michigan Hearing Aid Service.  Those 
records contain audiogram charts, but the pure tone threshold 
averages are not provided.  Thus, those records are not 
adequate for rating purposes.  Nevertheless, the Board is 
satisfied that the two VA examination reports cited above 
provide sufficient information for rating the veteran's 
hearing loss.

Applying the foregoing medical evidence to the rating 
criteria for hearing impairment, the Board concludes that the 
currently assigned noncompensable rating for hearing loss is 
appropriate, and there is no basis for assignment of a higher 
rating for any period of his claim.  At the time of the 
October 1998 VA examination, the veteran's right ear 
manifested an average puretone threshold of 43 decibels, and 
86 percent of speech discrimination.  Thus, the right ear met 
a Level II designation under 38 C.F.R. § 4.85.  The veteran's 
left ear manifested an average puretone threshold of 40 
decibels, and 72 percent of speech discrimination.  Thus, the 
left ear met a Level IV designation under 38 C.F.R. § 4.85.  
The combination of those two Levels results in a 
noncompensable rating.  See 38 C.F.R. § 4.85, Table VII. 

Turning to the results of the more recent VA examination in 
October 1999, the veteran's right ear manifested an average 
puretone threshold of 43 decibels, and 92 percent of speech 
discrimination.  Thus, the right ear met a Level I 
designation under 38 C.F.R. § 4.85.  The veteran's left ear 
manifested an average puretone threshold of 41 decibels, and 
82 percent of speech discrimination.  Thus, the left ear met 
a Level III designation under 38 C.F.R. § 4.85.  The 
combination of those two Levels results in a noncompensable 
rating.  See 38 C.F.R. § 4.85, Table VII.  The veteran's 
hearing loss does not meet the requirements for an 
exceptional pattern of hearing impairment, and the provisions 
of 38 C.F.R. § 4.86 do not allow for a higher rating in this 
appeal.  

In light of the medical evidence of record, the Board finds 
that the veteran's hearing loss is properly rated as 
noncompensable, and there is no basis for assignment of a 
higher (compensable) disability rating at this time.  The 
Board acknowledges the veteran's contentions that he has 
difficulty hearing, particularly in situations involving 
background noise.  Nevertheless, the Board reiterates that 
"disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  See Lendenmann, 3 Vet. App. at 349.  On the 
basis of the objective evidence, the veteran's hearing loss 
disability simply does not support assignment of a higher 
(compensable) rating at this time.  Should the veteran's 
hearing deteriorate in the future he may reopen his claim for 
a compensable rating.
  
In reaching the foregoing determination, the Board has 
considered the history of the veteran's hearing loss, as well 
as the current clinical manifestations and the effect this 
disability may have on the veteran's earning capacity.  See 
38 C.F.R. §§ 4.1, 4.2.  The Board has also considered the 
severity of the disability during the entire period from the 
initial assignment of a noncompensable rating to the present 
time.  See Fenderson, supra.  The Board has also considered 
the veteran's statements and contentions concerning his 
problems with hearing.  However, as discussed above, the 
objective clinical findings obtained from audiometric testing 
simply do not warrant assignment of a compensable rating.   
In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  However, the 
preponderance of the evidence is against the veteran's claim 
for an increased rating and, as such, this case does not 
present such a state of balance between the positive evidence 
and the negative evidence to allow for a favorable 
determination.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Further, the veteran does not contend, nor does the record 
reflect, that he is unable to work due to his service-
connected hearing loss.  The Schedule for Rating Disabilities 
assigns percentage ratings that are intended to represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and 
injuries.  38 C.F.R. § 4.1.  In the present case, the 
evidence does not demonstrate that the veteran's hearing loss 
has caused marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

The criteria not having been met, the claim for assignment of 
an initial compensable disability rating for hearing loss is 
denied.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

